DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s Amendment has been entered with this office action.
Claims 2, 4, and 18 have been canceled, per the Examiner’s Amendment
Claims 1, 3, 5-17 and 19-20 are allowed, reasons follow. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Chethan Srinivasa (Reg. #62,978) on 27 April 2021.
The application has been amended as follows: 
Claim 1 has been replaced with the following:

A releasable actuation system, comprising:
	a support member;
	a carriage movable relative to the support member;
	a motor coupled to the carriage and the support member;
	a releasable mount configured to couple the support member to a frame, the support member being rotatable relative to the releasable mount by a rotatable joint;
	an image capturing sensor connected to the carriage;

	a memory having computer readable instructions; and
	one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
	directing the actuator to adjust the position of the switch; and
	disengaging from the actuator and the motor in response to detecting that the support member is rotating away from the switch panel.

Claim 2 has been canceled.

Claim 3 has been replaced with the following:
3.  The releasable actuation system of claim 1, wherein the computer readable instructions control the one or more processors to perform operations further comprising:
	receiving an image of the switch panel from the image capturing sensor;
	mapping a position of each switch of the switch panel to a coordinate system; and
	directing the actuator to adjust the position of the switch based in part on information received from an external sensor.

Claim 4 has been canceled.


Claim 14 has been replaced with the following:
14.  A computer-implemented method for releasable actuation, the method comprising:
	receiving, by a processor, an image of a switch panel and a functionality of each switch on the switch panel;
	mapping, by the processor, a position, functionality, and type of switch to a coordinate system of a releasable apparatus; 

	disengaging, by the processor, from an actuator and a motor of the releasable apparatus in response to detecting that a support member of the releasable apparatus is rotating away from the switch panel.


Claim 16 has been replaced with the following:
16.  The computer-implemented method of claim 14 further comprising:
	disengaging, by the processor, from the actuator and the motor of the releasable apparatus in response to detecting that a releasable mount of the releasable apparatus is removed from a frame.

Claim 17 has been replaced with the following:
17.  The computer-implemented method of claim 14 further comprising:
	engaging, by the processor, the actuator and the motor of the releasable apparatus in response to detecting that a releasable mount of the releasable apparatus is coupled to a frame.

Claim 18 has been canceled.

Claim 19 has been replaced with the following:
19.  The computer-implemented method of claim 14, further comprising:
	engaging, by the processor, the actuator and the motor of the releasable apparatus in response to detecting that the support member of the releasable apparatus is rotating towards the switch panel.

(End Examiner’s Amendment)


REASONS FOR ALLOWANCE
Claims 1, 3, 5-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: while Bosworth et al., US Pg-Pub 2019/0321981 (US 10,850,397) teaches a support member with a carriage and a motor for actuation of switches on a switch panel detected by an imaging sensor including directing the actuator to adjust the position of the switch; and Gur et al., US Pg-Pub 2007/0236366 teaches a computer vision recognition system for identifying and encoding instrumentation data from a flight deck; and Nikolic et al., US 9,471,176 teaches contact sensitive flight deck controls; none of the references, alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
a motor coupled to the carriage and the support member;
…
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
directing the actuator to adjust the position of the switch;
and disengaging the actuator and the motor in response to detecting that the support member is rotating away from the switch panel.
(Excerpted; emphasis added)
mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).


The dependent claims, 3, 5-13, 15-17, and 19-20; being definite, fully enabled, further limiting, and dependent upon the independent claims, are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s invention defines over the prior art of record. 	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./           Examiner, Art Unit 2119     

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119